        Case 3:19-cv-18986 Document 2 Filed 10/15/19 Page 1 of 3 PageID: 24



MORGAN, LEWIS & BOCKIUS LLP
(A Pennsylvania Limited Liability Partnership)
502 Carnegie Center
Princeton, New Jersey 08540-7814
Richard G. Rosenblatt
Emily Cuneo DeSmedt
Ashley D. Chilton
Phone: (609) 919-6600
Fax: (609) 919-6701
Attorneys for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  QUANASIA JACKSON,
                                                 Civil Action No.: 3:19-18986
                          Plaintiff,
                                                 DOCUMENT ELECTRONICALLY FILED
  vs.

  AMAZON FULFILLMENT SERVICES,
  INC. and JOHN DOES 1-5 AND 6-10,

                Defendants


          DEFENDANT’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Amazon.com Services, Inc.

(incorrectly identified in the Complaint as “Amazon Fulfilment Services, Inc.”), by and through

its counsel Morgan, Lewis & Bockius LLP, hereby states that Amazon.com Services, Inc. is a

wholly owned subsidiary of Amazon.com, Inc. Amazon.com, Inc. has no parent company. No

other publicly held company owns 10% or more of Amazon.com Services, Inc.’s stock.

        Defendant reserves the right to amend and/or supplement this disclosure in the future.

Dated: October 15, 2019
Case 3:19-cv-18986 Document 2 Filed 10/15/19 Page 2 of 3 PageID: 25



                                 Respectfully Submitted,

                                 MORGAN, LEWIS & BOCKIUS LLP

                                 /s/ Richard G. Rosenblatt
                                  Richard G. Rosenblatt
                                  Emily Cuneo DeSmedt
                                  Ashley D. Chilton
                                  502 Carnegie Center
                                  Princeton, New Jersey 08540-7814
                                  Telephone: (609) 919-6600
                                  Facsimile: (609) 919-6701
                                  richard.rosenblatt@morganlewis.com
                                  emily.desmedt@morganlewis.com
                                  ashley.chilton@morganlewis.com
                                  Attorneys for Defendant




                                 2
      Case 3:19-cv-18986 Document 2 Filed 10/15/19 Page 3 of 3 PageID: 26



                                CERTIFICATE OF SERVICE

       I, Ashley D. Chilton, hereby certify that on this 15th day of October, 2019, I caused a true

and correct copy of the Defendant’s Rule 7.1 Corporate Disclosure Statement to be served by ECF

on counsel of record:

                                   Kevin M. Costello, Esquire
                                  Attorney I.D. No. 024411991
                                 18000 Horizon Way, Suite 800
                                    Mount Laurel, NJ 08054
                                      Attorney for Plaintiff


                                                    /s/ Ashley D. Chilton
                                                    Ashley D. Chilton




                                                3
